Title: From George Washington to George Clinton, 5 May 1782
From: Washington, George
To: Clinton, George


                        
                            Sir
                            Head Quarters 5th May 1782
                        
                        I have received your Excellencys favr of the 3d.
                        The Commissioner appointed by me to meet Commissioner from the British Commander in Chief—have
                            unfortunately seperated without effecting the desirable purposes of their Mission—In Consequence of which no Exchanges
                            will at present be admitted untill I have the direction  of Congress the Regulation of for my future Conduct in this
                            Respect—I have the honor to be  Sir Your— 
                        
                    